— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Guzman, J), imposed April 15, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 257 [2006]; People v Grant, 83 AD3d 862, 862-863 [2011]; People v Bradshaw, 76 AD3d 566, 569 [2010], affd 18 NY3d 257, 264 [2011]; see also People v Callahan, 80 NY2d 273, 283 [1992]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Dillon, Chambers and Austin, JJ., concur.